Citation Nr: 0808301	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  06-09 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease as secondary to service-connected diabetes mellitus.

2.  Entitlement to an initial disability rating higher than 
30 percent for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from August 1957 to May 
1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  The Board notes that the veteran was also provided 
a Statement of the Case on the issue of entitlement to an 
increased rating for the postoperative residuals of prostate 
cancer, but subsequently excluded this issue from his appeal.  
The Board will limit its consideration accordingly.

The Board notes that in his notice of disagreement and VA 
Form 9 submitted in connection with his PTSD claim, the 
veteran has argued that he is entitled to a total disability 
rating based on individual unemployability due to service 
connected disabilities (TDIU).  The veteran argued that the 
December 2006 rating decision denied TDIU.  However, that 
issue was not adjudicated by the RO in the December 2006 
decision.  Rather, the RO interpreted the veteran's 
statements as a claim for TDIU, and the claim was adjudicated 
and denied in a June 2007 rating decision.  The veteran has 
not since disagreed with that decision.  

According to VA General Counsel, the question of TDIU 
entitlement may be considered as a component of an appealed 
increased rating claim only if the TDIU claim is based solely 
upon the disability or disabilities which are the subject of 
the increased rating claim.  See VAOGCPREC 6-96.  VA General 
Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 14.507 (2007).

In this case, the veteran has several significant service-
connected disabilities that are not on appeal, and a decision 
addressing entitlement to a TDIU would necessarily involve 
consideration of those disabilities.  Therefore, the Board 
concludes, based on the VA General Counsel Opinion referred 
to above, that it does not have jurisdiction over the issue 
of entitlement to a TDIU.  If the veteran wishes to appeal 
the June 2007 denial, he should notify the RO prior to the 
expiration of the appeal period.






FINDINGS OF FACT

1.  Coronary artery disease is not etiologically related to 
the veteran's service-connected diabetes mellitus. 

2.  The veteran's PTSD is manifested by occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal).


CONCLUSIONS OF LAW

1.  Coronary artery disease is not proximately due to or the 
result of service-connected disability.  38 C.F.R. § 3.310 
(2007).

2.  The criteria for an initial disability rating higher than 
30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for coronary artery 
disease.  He is also seeking an initial disability rating 
higher than 30 percent for his service-connected PTSD.  The 
Board will initially discuss certain preliminary matters, and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required in response to his cardiac 
claim in a letter mailed in October 2004, prior to its 
initial adjudication of the claim.  Although the veteran has 
not been provided notice with respect to the disability-
rating or effective-date element of his cardiac claim, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for cardiac disability.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide timely notice with respect to those 
elements of the claim is no more than harmless error.

With respect to his PTSD claim, the veteran was provided 
appropriate notice, to include notice with respect to the 
effective-date element of the claim in a letter mailed in May 
2006, before the initial decision assigning a disability  
rating for his PTSD.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and private medical records, 
service treatment records and pertinent VA medical records 
have been obtained.  The veteran has not identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate either claim.  The Board is also 
unaware of any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claims.  

Legal Criteria

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Disability Ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2007).

Burdon of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service Connection

As an initial matter, the Board observes that the veteran 
does not contend, nor does the record on appeal demonstrate, 
that service connection is warranted for his coronary artery 
disease on a direct or presumptive basis.  He does contend 
that service connection is warranted for coronary artery 
disease because it was caused or aggravated by his service-
connected diabetes.  

Service connection is in effect for diabetes, and the record 
contains a diagnosis of coronary artery disease.  The Board's 
determination in this matter thus turns on whether the 
medical evidence relates the coronary artery disease to the 
service connected diabetes.  There are conflicting opinions 
on this question.  

A prescription slip dated in September 2004, signed by 
J.W.L., a certified physician assistant at Primary Care of 
Fayetteville, contains the handwritten opinion "Pt. has 
[h]yperlipidemia; NIDDM + HTN which have [a]ll contributed to 
his recent CAD + need for coronary stenting."  Shortly 
thereafter, a pre-printed VA form, signed by J.W.L., was 
submitted.  In response to the pre-printed statement, "[t]he 
veteran has the following complications that are directly due 
to diabetes mellitus," J.W.L. checked the box corresponding 
to "[c]ardiovascular."  

The veteran was afforded a VA examination in March 2005.  The 
examiner was specifically asked to review the opinions of 
J.W.L. as well as all other evidence of record, and provide 
an opinion.  The VA physician apparently had not received the 
claims file at the time he conducted the examination.  The RO 
therefore returned the file to the examiner and asked him to 
review the file and his examination results and provide an 
opinion.  In a July 2005 addendum, after reviewing the 
record, the physician provided his opinion that the veteran's 
coronary artery disease, "is as likely as not caused from his 
hypertension, which is not well controlled and anteceded his 
diabetes by several years."  The examiner reasoned that the 
veteran's diabetes has been mild and controlled by diet alone 
until the year his coronary artery disease was found, and he 
concluded that it is less likely than not that the veteran's 
coronary artery disease is secondary to diabetes mellitus.  

The Board has not found the opinions of J.W.L. to be as 
probative as the July 2005 VA medical opinion.  In this 
regard, the Board notes that J.W.L. has provided no 
explanation as to why he believes there is a contributory or 
causal relationship between diabetes and coronary artery 
disease.  There is no discussion of accepted medical 
principals, medical research, or any other basis for his 
conclusion.  A medical opinion without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Moreover, as a physician assistant, he is less 
qualified to provide a medical opinion concerning the 
etiology of the veteran's coronary artery disease than the VA 
physician who provided the July 2005 opinion.

By contrast, the VA opinion addresses the likelihood of a 
nexus between the heart disease and diabetes, and provides 
the examiner's opinion as to the alternative causative 
factors.  The examiner has also included an explanation, 
albeit brief, as to why he reached this conclusion.  In 
essence, he believes that the mild symptomatology of the 
veteran's diabetes prior to the time of onset of his 
cardiovascular disease renders a causal role unlikely.  This 
is consistent with the medical evidence of record, such as a 
VA outpatient treatment record in February 2002 showing a 
finding of mild diabetes mellitus.

In his May 2005 notice of disagreement, the veteran argued 
that, as his treating physician (or physician assistant), 
J.W.L.'s opinion should be given greater weight than the 
opinion of the VA physician who only examined him once.  The 
veteran cited a prior Board decision as precedent.  The Board 
notes that prior Board decisions have no precedential value.  
See 38 C.F.R. § 20.1303 (2007).  Moreover, the decision cited 
by the veteran did not purport to establish or apply a 
general rule with respect to the opinions of treating 
physicians.  The Court has expressly declined to adopt a 
"treating physician rule" which would afford greater weight 
to the opinion of a veteran's treating physician over the 
opinion of a VA or other physician.  See Guerrieri v. Brown, 
4 Vet. App. 467, 471-473 (1993).  While the Court has held 
that the Board may not reject medical opinions based on its 
own medical judgment, the Board has the authority to 
"discount the weight and probity of evidence in the light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Brown, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).  The Board may appropriately favor the 
opinion of one competent medical authority over another.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

In Guerrieri, 4 Vet. App. at 470-71, the Court stated that 
the probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions are within the province of 
the adjudicators.  

In this case, it is J.W.L.'s skill in analyzing the data and 
presenting his conclusion that is lacking.  In the Board's 
view, the inconclusive nature of J.W.L.'s opinion outweighs 
his status as a treating health care provider.  Therefore, 
the Board assigns greater probative weight to the 
conclusively stated and better explained VA opinion, and 
adopts its conclusions.

The veteran clearly believes that there is a nexus between 
his diabetes and cardiovascular disease.  However, 
laypersons, such as the veteran, are not qualified to render 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  His opinion is 
therefore given no probative weight.  

In conclusion, for the reasons stated, the Board finds that a 
preponderance of the evidence is against any relationship 
between the veteran's diabetes and his cardiovascular 
disease.  The veteran has requested that he be afforded the 
benefit of the doubt on this issue.  However, as set out 
above, the "benefit of the doubt" rule applies to 
determinations in which there is an approximate balance of 
positive and negative evidence.  In this case, the probative 
value of the July 2005 VA opinion far outweighs the probative 
value of J.W.L.'s opinion.  As these are the only competent 
opinions directly addressing nexus, the positive and negative 
evidence is not in approximate balance, and the benefit of 
the doubt rule does not apply.  Service connection for 
cardiovascular disease is therefore not in order.  

Disability Rating

The Board notes initially that the rating decision on appeal 
with respect to this issue is a December 2006 decision, which 
assigned an initial rating of 30 percent for PTSD from March 
24, 2006.  The period on appeal therefore spans from March 
24, 2006, to the present.  

The veteran is currently assigned a 30 percent rating for 
PTSD under Diagnostic Code 9411.  Under that code, a 30 
percent rating is for assignment where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The only complete mental examination conducted during the 
period on appeal is the December 2006 VA examination.  The 
Board notes that the December 2006 examiner found the veteran 
has two Axis I diagnoses that mutually aggravate one another.  
These include PTSD and depressive disorder not otherwise 
specified.  The examiner stated that he could not ascribe a 
specific degree of impairment of any one, independent of the 
other, with any medical certainty, without resorting to 
speculation.  Therefore, in accordance with Mittleider v. 
West, 11 Vet. App. 181, 182 (1998), the Board presumes that 
all psychiatric symptomatology is associated with the 
service-connected condition. 

The evidence during the period on appeal is not consistent 
with flattened affect.  On VA examination in December 2006, 
the veteran's affect was described as appropriate.  He was 
described as alert, cooperative, calm, and friendly.

The evidence during the period on appeal is not consistent 
with circumstantial, circumlocutory, or stereotyped speech.  
On VA examination, the veteran was described as soft spoken.  
He answered questions and volunteered some information.  
There were no loosened associations or flight of ideas.  
There was no impairment of communication.

The evidence during the period on appeal is not consistent 
with panic attacks more than once a week.  Indeed, the 
December 2006 examiner found no panic attacks.  

The evidence during the period on appeal is not consistent 
with difficulty in understanding complex commands.  The 
December 2006 examiner found no impairment of thought 
processes.  The veteran's intellectual capacity was found to 
be adequate.

The evidence during the period on appeal is not consistent 
with impairment of short-and long-term memory (e.g. retention 
of only highly learned material, forgetting to complete 
tasks).  The December 2006 examiner found that the veteran's 
memory, both remote and recent, appears to be adequate.

The evidence during the period on appeal is not consistent 
with impaired judgment.  The December 2006 examiner found 
that insight and judgment appear to be adequate.

The evidence during the period on appeal is not consistent 
with impaired abstract thinking.  No examples of such 
impairment have been described or alleged.  

The evidence during the period on appeal is not consistent 
with disturbances of motivation and mood.  No such 
disturbances have been described.  While the December 2006 
examiner stated that the veteran is irritable at times, and 
the veteran stated that he is sad a lot, the criteria for the 
30 percent level include a depressed mood.  There is no 
indication of symptomatology beyond this level.  The Board 
also notes that, according to the December 2006 examiner, 
there is no homicidal or suicidal ideation or intent.  There 
were no delusions, hallucinations, ideas of reference or 
suspiciousness demonstrated.  The veteran was also described 
as oriented times three. 

The evidence during the period on appeal is not consistent 
with difficulty in establishing effective work and social 
relationships.  The Board notes that the veteran has been 
retired since the age of sixty-two.  Prior to that, he worked 
for his son in the cleaning business.  He worked regularly 
and did not miss any work because of psychiatric symptoms.  
The veteran has also described sleep impairment; however, the 
criteria for a 30 percent level specifically include chronic 
sleep impairment. 

The veteran stated that he is less interested in socializing.  
He feels detached and estranged from others.  The veteran 
also stated that his concentration is not good.  He is 
anxious and easily startled.  These problems have interfered 
with social activities and cause distress.  The December 2006 
examiner found that there was "[s]ome social impairment."  Of 
course, social impairment is specifically contemplated for 
the 30 percent level.  There is no indication from the 
examples provided that the veteran has difficulty in 
establishing effective social relationships.  

Based on the symptomatology described by the veteran and 
observed objectively, the December 2006 examine assigned a 
Global Assessment of Functioning (GAF) score of 54.  

GAF scores are based on a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  

GAF scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  

The Board notes that the report of an examination conducted 
at Goldsboro Psychiatric Clinic in January 2005 reflects a 
higher degree of psychiatric impairment than does the more 
recent VA examination report.  The veteran has specifically 
argued that he is entitled to a higher initial rating on the 
basis of the GAF score of 30 assigned by the private 
physician, J.C.L., M.D. who conducted that examination.  The 
veteran correctly points out that such a GAF score is 
reflective of serious psychiatric symptomatology.  It is 
notable that the treatment plan included starting him on 
medications to treat depression, anxiety and nightmares.  
Since that time, the veteran's symptoms have moderated as 
reflected not only in the December 2006 VA examination 
report, but in the progressively better GAF scores assigned 
by Goldsboro Psychiatric Clinic.  The January 2005 evaluation 
resulted in a score of 30.  GAF scores in July and October 
2005 had risen to 45.  GAF scores in January 2007, April 
2006, July 2006, and January 2007 were 50.  During the period 
on appeal, from March 24, 2006, to the present, no GAF score 
lower than 50 was assigned.  The Board assigns ratings based 
on the symptomatology and the actual level of impairment 
experienced during the period on appeal.  While variability 
in symptomatology is an important factor for consideration, 
the veteran's symptoms appear to have held steady since the 
January 2005 report.  

The Board acknowledges that a GAF score of 50 falls within 
the range from 41 to 50, which reflects serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.  However, during the period on appeal, 
there are no objective examples of suicidal ideation, severe 
obsessional rituals, frequent shoplifting or other serious 
impairment in social, occupational or school functioning.  
GAF scores do not dictate any specific rating, but are simply 
evidence to be weighed against the other evidence of record.  
In this case, the Board finds the specific findings of the 
December 2006 examiner to be more probative with respect to 
the veteran's level of impairment than the GAF score of 50.  

In an attachment to Form 21-2545 completed by the veteran on 
the date of the December 2006 VA examination, the veteran 
maintains that he has symptomatology such as panic attacks, 
poor memory, suicidal ideation, and hallucinations.  The 
evidence supports that the veteran has displayed such 
symptoms in the past.  However, the December 2006 VA examiner 
found that these symptoms were not present on objective 
evaluation.  In light of the improvement in symptoms 
demonstrated prior to the period on appeal, the Board accords 
the December 2006 examiner's findings more probative weight 
than the description provided by the veteran.  The veteran is 
clearly competent to report his symptoms; however, he did not 
address the time frame covered by his report, and the 
objective evidence indicates an improvement occurred prior to 
the period on appeal.

In sum, the evidence pertinent to the period on appeal 
establishes that the impairment from the veteran's 
psychiatric disability has more nearly approximated the 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
contemplated by a 30 percent rating than the reduced 
reliability and productivity required for a 50 percent 
rating.  A higher initial disability rating for PTSD is 
therefore not in order.  Consideration has been given to 
assigning a staged rating; however, at no time during the 
period in question has the disability warranted a higher 
rating.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Other Considerations

The Board has considered whether there is any other schedular 
basis for granting the veteran's appeal but has found none.  
In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for his psychiatric disability, and that the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  

Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.  


ORDER

Entitlement to service connection for coronary artery disease 
as secondary to service-connected diabetes mellitus is 
denied.

Entitlement to an initial disability rating higher than 30 
percent for PTSD is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


